         Case 1:17-cr-00188-SWS Document 18 Filed 02/12/20 Page 1 of 1
Probation Form No 35                                           Report and Order Terminating Probation /
                                                                                     Supervised Release
                                                                       Prior to Original Expiration Date



                            UNITED STATES DISTRICT COURT
                                             for the
                                  DISTRICT OF WYOMING



UNITED STATES OF AMERICA


               V.                                                     Grim. No. 17CR-000188-01S


WILLIAM KENNETH STONER




        On January 4,2018, William Kenneth Stoner was placed on supervised release for a period
offive years. He has complied with the rules and regulations ofsupervision and is no longer in need
of supervision. It is accordingly recommended that William Kenneth Stoner be discharged from
supervised release.


                                             Respectfully submitted,




                                              iarei^ Bila
                                             U.S. Probation Officer




                                               1r\c\^
                                             Angie Milftr
                                             Supervising U.S. Probation Officer


                                   ORDER OF THE COURT


       Pursuant to the above report, it is ordered that William Kenneth Stoner is discharged from
supervised release and that the proceedings in the case be terminated.

       Date this            day of                                      ,20     .




                                             Scott W. Skavdahl
                                             Chief U.S. District Court Judge
